Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-27 are pending in this application and have been examined in response to application amendment filed on 05/03/2022.
Claims 24-27 are new.

This application is a CON of PCT/US2020/028595 04/16/2020
PCT/US2020/028595 has PRO 62/856,004 06/01/2019
PCT/US2020/028595 has PRO 62/835,495 04/17/2019


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, 12, 17 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0174265 A1) in view of Emami et al. (Emami, US 2020/0273235 A1).

As to INDEPENDENT claim 1, Chen discloses a method, comprising: at an electronic device with a display device and one or more input devices (fig.1; a mobile device is displayed): while in a remote locator object finding mode for finding a remote locator object in a physical world, displaying, via the display device, a first visual indicator that indicates a direction in which the remote locator object is located in the physical space relative to the electronic device (fig.2, [0024], [0025], [0033]; a map with visual directions from the search device “100” to a target device “110” is displayed).  Chen does not expressly disclose while displaying the first visual indicator, detecting a change in orientation of the electronic device in the physical space relative to the remote locator object; and in response to detecting the change in orientation of the electronic device in the physical space relative to the remote locator object, changing an appearance of the first visual indicator to indicate a direction in which the remote locator object is located relative to the electronic device in the physical space.
In the same field of endeavor, Emami discloses while displaying the first visual indicator, detecting a change in orientation of the electronic device in the physical space relative to the … object (fig.6, fig.7; the orientation of the search device is changed); and
in response to detecting the change in orientation of the electronic device, changing an appearance of the first visual indicator to indicate a direction in which the remote locator object is located relative to the electronic device in the physical space relative to the … object (fig.7; the visual indicator is updated to direct the user to the target).
It would have been obvious to one of ordinary skill in the art, having the teaching of Chen and Emami before him prior to the effective filling date, to modify the device locating interface taught by Chen to include turn by turn directions similar to a GPS navigation system taught by Emami with the motivation being to provide realtime directions in locating a target.
	

As to claim 6, the prior art as combined discloses wherein the first visual indicator is a simulated object and the first visual indicator changes in appearance as the orientation of the device changes so as to remain in a substantially fixed orientation relative to at least a portion of physical space (Emami, fig.6, “618” fig.7, “718”, [0077], [0078]; the virtual indicator changes directions to help a user finding the target).

As to claim 11, the prior art as combined discloses wherein the remote locator object finder mode includes a selectable affordance for requesting the generation of a sound at the remote locator object (Chen, [0029]; audible noise can be emitted from the target).

As to claim 12, the prior art as combined discloses wherein the remote locator object finding mode includes a text description of directions from the location of the device to the location associated with the remote locator object (Chen, [0033]; text directions are displayable).

As to claim 17, prior art as combined discloses when a distance between the device and the remote locator object decreases below a predetermined distance threshold, replacing display of the first visual indicator that changes in appearance to indicate the direction in which the remote locator object is located relative to the electronic device with a second visual indicator that changes in appearance based on a change in distance between the device and the remote locator object without regard to a direction in which the remote locator object is located relative to the electronic device (Emami, [0078]; the directional indicator is replaced by an anchor hologram when the search device is near the target).

As to claim 20, the prior art as combined discloses while in the remote locator object finding mode in which the first visual indicator that indicates the direction in which the remote locator object is located relative to the electronic device is displayed via the display device, detecting that the remote locator object is at a location in an environment of the electronic device that corresponds to a field of view of a camera of the electronic device; and in response to detecting that the remote locator object is at the location in the environment of the electronic device that corresponds to the field of view of the camera of the electronic device, displaying, via the display device, a camera user interface that displays content captured by the camera of the electronic device, and a first visual indication, overlaid on the content captured by the camera, at a location in the content that corresponds to the location of the remote locator object in the field of view of the camera (Emami, [0078], fig.7; a holographic model associated with the target is displayed when the target is within the field of view of the search device camera).

As to claim 21, the prior art as combined discloses in response to a distance between the electronic device and the remote locator object decreasing below a predetermined distance threshold, replacing display of the first visual indicator with a second visual indicator that surrounds the location in the content that corresponds to the location of the remote locator object in the field of view of the camera (Emami, [0078]; the directional indicator is replaced by an anchor hologram when the search device is near the target).

As to INDEPENDENT claim 22, see rationale addressed in the rejection of claim 1 above.
As to INDEPENDENT claim 23, see rationale addressed in the rejection of claim 1 above.
As to claim 24, the prior art as combined discloses wherein the location of the remote locator object relative to the device is determined by the electronic device based on a wireless signal being emitted by the remote locator object and detected by the electronic device (Chen, [0009]; Wi-Fi signals are emitted from the tracker to the tracking device).

As to claim 25, the prior art as combined discloses wherein the wireless signal is a short-ranged wireless signal (Chen, [0022]; Wi-Fi signals such as RFID and Bluetooth are short ranged).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Emami and in further view of  Malone et al. (Malone, US 8,380,430 B2).

As to claim 2, the prior art as combined discloses displaying, via the display device, the first visual indicator in a user interface (Chen, fig.2, [0024], [0025], [0033]; a map with visual directions from the search device “100” to a target device “110” is displayed); 
in accordance with a determination that the first visual indicator has a predetermined alignment with a first portion of the device, changing a color of at least a portion of the user interface (Emami, [0078]; a hologram is displayable when the search device is within a threshold proximity of the target).  The prior art as combined does not expressly disclose wherein, changing the appearance of the first visual indicator to indicate the direction in which the remote locator object is located relative to the electronic device includes: rotating the first visual indicator on the user interface as the device rotates.
In the same field of endeavor, Malone discloses rotating the first visual indicator on the user interface as the device rotates (fig.2, col.5, l.17-43; the compass style interface rotates as the search device rotates to help the user finding the target).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and the teaching of Malone before him prior to the effective filling date, to modify the device locating interface taught by the prior art as combined to include a compass style navigator taught by Malone with the motivation being to provide a simplified interface that mimics familiar objects.

Claims 3, 4, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Emami and in further view of  Podhrasky (US 7,575,065 B1).

As to claim 3, the prior art as combined does not expressly disclose generating a sequence of tactile outputs as the orientation of the device changes relative to the location associated with the remote locator object.
In the same field of endeavor, Podhrasky discloses generating a sequence of tactile outputs as the orientation of the device changes relative to the location associated with the remote locator object (fig.13; the alert pulse cadence changes depending on the orientation of the search device relative to the target).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and the teaching of Podhrasky before him prior to the effective filling date, to modify the device locating interface taught by the prior art as combined to include tactile cadence taught by Podhrasky with the motivation being to provide haptic feedbacks to the user.

As to claim 4, the prior art as combined discloses in accordance with a determination that the orientation of the device relative to the location associated with the remote locator object satisfies a first orientation criteria, generating a tactile output that is different from the tactile outputs in the sequence of tactile outputs generated when the orientation of the device relative to the location associated with the remote locator object changes (Podhrasky, fig.13; the alert pulse changes from discrete to continuous as the search device is oriented closer to the target).

As to claim 18, the prior art as combined does not expressly disclose in accordance with a determination that a distance between the device and the remote locator object is above a predetermined threshold, generating a sequence of discrete tactile outputs where a spacing between the discrete tactile outputs changes based on a change in distance between the device and the remote locator object; and in accordance with a determination that the distance between the device and the remote locator object is below the predetermined threshold, ceasing generating the sequence of discrete tactile outputs and generating a continuous tactile output.
In the same field of endeavor, Podhrasky in accordance with a determination that a distance between the device and the remote locator object is above a predetermined threshold, generating a sequence of discrete tactile outputs where a spacing between the discrete tactile outputs changes based on a change in distance between the device and the remote locator object; and
in accordance with a determination that the distance between the device and the remote locator object is below the predetermined threshold, ceasing generating the sequence of discrete tactile outputs and generating a continuous tactile output.
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and the teaching of Podhrasky before him prior to the effective filling date, to modify the device locating interface taught by the prior art as combined to include tactile cadence taught by Podhrasky with the motivation being to provide haptic feedbacks to the user.

As to claim 19, the prior art as combined discloses wherein the continuous tactile output changes in tactile output property based on changes in distance between the device and the remote locator object (Podhrasky, fig.13; as the search device moves away from the target, the alert pulse cadence changes from being continuous to discrete).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Emami and in further view of  Evans et al. (Evans, US 9,357,348 B2).

As to claim 5, the prior art as combined does not expressly disclose prior to entering the remote locator object finding mode, displaying an information user interface for the remote locator object that includes information about the remote locator object along with a selectable user interface object for finding the remote locator object; while displaying the information user interface for the remote locator object, detecting selection of the user interface object for finding the remote locator object; and in response to detecting selection of the user interface object for finding the remote locator object, entering the remote locator object finding mode.
	In the same field of endeavor, Evans discloses disclose prior to entering the remote locator object finding mode, displaying an information user interface for the remote locator object that includes information about the remote locator object along with a selectable user interface object for finding the remote locator object (fig.6B; a listed of objects that are being tracked are displayed);
while displaying the information user interface for the remote locator object, detecting selection of the user interface object for finding the remote locator object; and in response to detecting selection of the user interface object for finding the remote locator object, entering the remote locator object finding mode (col.12, l.62-col.13, l.10; a search is initiated for a selected target).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and the teaching of Evans before him prior to the effective filling date, to modify the device locating interface taught by the prior art as combined to include a tracking device selection interface taught by Evans with the motivation being to allow multiple target devices to be displayed and manipulated.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Emami and in further view of  Wu (US 2019/0086666A1).

As to claim 7, the prior art as combined discloses displaying a representation of a field of view of one or more cameras of the device and displaying a virtual object at a location that is determined based on the location associated with the remote locator object (Emami, fig.6, fig.7; an augmented reality guide interface is displayed).  The prior art as combined does not expressly disclose receiving a request to enter an augmented reality finding mode; and
in response to the request to enter the augmented reality finding mode.
In the same field of endeavor, Wu discloses disclose receiving a request to enter an augmented reality finding mode; and in response to the request to enter the augmented reality finding mode ([0042]; modes are switched by rotating the display).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and the teaching of Wu before him prior to the effective filling date, to modify the device locating interface taught by the prior art as combined to include a display mode switching interface taught by Wu with the motivation being to allow for a quick access between different display modes.

As to claim 8, the prior art as combined discloses wherein the request to enter the augmented reality finding mode includes changing an orientation of the device from a first orientation to a second orientation (Wu, [0042]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen-Emami-Wu in view of Ben-Dor et al. (Ben-Dor, US 2019/0362556 A1).

As to claim 9, the prior art as combined does not expressly disclose in response to the request to enter the augmented reality finding mode, displaying an animation of the first visual indicator flying toward the location associated with the remote locator object in the physical space.
In the same field of endeavor, Ben-Dor discloses displaying an animation of the first visual indicator flying toward the location associated with the remote locator object in the physical space ([0091]; animated objects are usable to draw attentions of a user).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and the teaching of Ben-Dor before him prior to the effective filling date, to modify the device locating interface taught by the prior art as combined to include augmented reality based assistance taught by Ben-Dor with the motivation being to alert the user to various events (Ben-Dor, [0091]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen-Emami-Wu in view of Grant et al. (Grant, US 2013/0113715 A1).

As to claim 10, the prior art as combined discloses generating a tactile output corresponding to entering the augmented reality mode (Wu, [0042]).  The prior art as combined does not expressly disclose generating a tactile output.
In the same field of endeavor, Grant discloses generating a tactile output ([0051]; haptic effects are provide when device is rotated).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and the teaching of Grant before him prior to the effective filling date, to modify the device locating interface taught by the prior art as combined to include haptic feedbacks taught by Grant with the motivation being to alert the user to various events (Grant, [0002]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chen-Emami in view of Lamont (US 2021/0264154 A1).

As to claim 27, the prior art as combined does not expressly disclose when a distance between the device and the remote locator object decreases below a predetermined distance threshold: ceasing display of the first visual indicator that changes in appearance to indicate the direction in which the remote locator object is located relative to the electronic device; and displaying a second visual indicator that indicates a relative position of the remote locator object to the electronic device, wherein the second visual indicator is separate from the remote locator object.
	In the same field of endeavor, Lamont discloses when a distance between the device and the remote locator object decreases below a predetermined distance threshold: ceasing display of the first visual indicator that changes in appearance to indicate the direction in which the remote locator object is located relative to the electronic device; and displaying a second visual indicator that indicates a relative position of the remote locator object to the electronic device, wherein the second visual indicator is separate from the remote locator object (fig.9B-fig.9D; [0198]-[0200]; the directional visual indicator is replaced by a visual indicator placed around the target object).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and the teaching of Lamont  before him prior to the effective filling date, to modify the device locating interface taught by the prior art as combined to include different object finding range modes taught by Lamont with the motivation being to allow the user to better orientate the relationship between a search device and a target object based on a level of granularity.


Allowable Subject Matter
Claims 13-16 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. 

Applicant argues the prior art as combined does not disclose “detecting a change in orientation of the electronic device in the physical space relative to the remote locator object in the physical space… in response to detecting the change in orientation of the electronic device in the physical space relative to a location of the remote locator object in the physical space”
In response to applicant’s argument Chen discloses an aerial map of the physical space with visual directions from the search device “100” to a target device “110” is displayed (fig.2, [0024], [0025], [0033]).  Chen does not disclose a turn by turn guidance view that is commonly used in modern day navigation.  In the same field of endeavor, Emami discloses a turn by turn based navigation interface based on the orientation of the search device for finding a target object (fig.6, fig.7).

Applicant argues there is no motivation to combine Chen with Emami because Chen discloses a top-down 2D map for tracking a target object while Emami discloses displaying virtual content overlaid upon a real-world view.  
	In response to applicant’s argument, It would have been obvious to one of ordinary skill in the art, having the teaching of Chen and Emami before him prior to the effective filling date, to modify the device locating interface that provides an overview map of locations between the search device and the target object (fig.2) taught by Chen to include a detailed turn by turn view for finding the target object (fig.6, fig.7) taught by Emami with the motivation being to display to a user both an overview as well as a detailed view, allowing the user to better orientate the relationship between a search device and a target object based on the level of granularity. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alonzo (US 2013/0288719 A1) discloses augmented reality for maintenance management, asset management, or real estate management.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173